Shaw, C. J.
This was a valid and binding contract entered into by the defendant with the plaintiff, and being made after the death of the intestate, the plaintiff might sue in his own name or as administrator. Mowry v. Adams, 14 Mass. 327. In either case, he is regarded as a trustee, for whom it may concern, creditors, widow or heirs, to be ascertained after-wards in a due course of legal proceeding. Consequently, whatever he recovers must be accounted for as assets. The administrator had a legal title and good cause of action, upon which no other person could maintain an action, and therefore in his representative capacity has a right to full damages sustained by the breach of the defendant’s contract. It is no defence, that others have a beneficial interest in the damages, which the plaintiff has a right to recover. The directions were right, and the plaintiff is entitled to judgment.